PER CURIAM.
Morton Haddix, as the owner of certain lands, filed this action against Glenn and Kelley Patton, asking that they be restrained from entering upon the land and cutting timber therefrom. By amendment, Haddix sought to have the deed executed by *882Glenn Patton corrected and damages in the sum of $573 for timber taken, unpaid rent, and destruction of buildings. Laura Patton, a predecessor in title of Haddix, intervened and claimed part of the land.
Judgment was rendered in favor of Had-dix, but it also adjudged Glenn Patton to be the owner of part of the timber and certain mineral rights. Correction of the deed was adjudged, but Haddix was denied any damages. The Pattons moved for an appeal and Haddix moved for a cross-appeal.
After a reading and consideration of the record and the briefs, no error has been found.
The motions for appeal and cross-appeal are overruled and the judgment is affirmed.